        Case 5:20-cv-04084-EFM-TJJ Document 6 Filed 01/22/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                   )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )      Case. No. 20-cv-4084-EFM-TJJ
                                                  )
                                                  )
STATE OF KANSAS, et al.,                          )
                                                  )
               Defendants.                        )
                                                  )


                            MOTION FOR EXTENSION OF TIME

     The State of Kansas and Legislative Administrative Services, named as Defendants

herein, by and through Assistant Attorney General M.J. Willoughby, respectfully move

this Court for an order allowing an additional thirty (30) days in which to file a response

to Plaintiff’s Complaint (Doc. 01). In support of the requested extension and as per D.

Kan. 6.1(a), Defendants state the following:

     1. The current date for response is January 22, 2021, and has not yet expired.

     2. Other than a Clerk’s Extension, no previous extensions of time have been

        requested as to this deadline.

     3. Defendants conferred with the Plaintiff regarding the requested extension.

        Plaintiff objects to the requested extension of time.

     4. Good cause exists for the requested extension. The Legislature has been dealing

        with the usual challenges associated with a legislative session, which began

        January 11, 2021, along with the new and additional challenges of trying to conduct
       Case 5:20-cv-04084-EFM-TJJ Document 6 Filed 01/22/21 Page 2 of 3




      legislative activities in a time of unprecedented Global Pandemic, as well as

      implementing a $2.74 million technology project contractually designed for ADA

      accessibility, including closed captioning, and more recently, the challenges posed

      by the threat of domestic terrorism. For example, the vendor on the technology

      project had to quarantine two employees working on the project during the first

      week of the legislative session. This week three days of schedule on-site vendor

      testing of the new technology system were lost due to the Martin Luther King

      Holiday and two days on which the Statehouse was closed due to Governor Kelly’s

      order based upon the threat of domestic terrorism associated with the

      Inauguration. Less important, the undersigned counsel was on two weeks of

      previously scheduled leave (postponed because of COVID) during the intervening

      holiday season, and productivity is slower given the challenges of working remotely

      and meeting other case-related obligations before the state and federal courts

      given COVID. On January 21, 2021, Plaintiff filed a Motion (Doc. 5), which also

      requires time for response.

      WHEREFORE, for the reasons set forth above, the State of Kansas and Legislative

Administrative Services request this Court enter an Order granting an extension of thirty

(30) additional days to answer or otherwise plead to Plaintiff’s Complaint, up to and

including February 22, 2021, and or such other and further relief as this Court deems just

and proper.




                                            2
       Case 5:20-cv-04084-EFM-TJJ Document 6 Filed 01/22/21 Page 3 of 3




                                               Respectfully Submitted,
                                               OFFICE OF ATTORNEY GENERAL
                                               DEREK SCHMIDT


                                               s/ M.J. Willoughby
                                               M.J. Willoughby, No. 14059
                                               Assistant Attorney General
                                               Memorial Bldg., 2nd Floor
                                               120 SW 10th Avenue
                                               Topeka, Kansas 66612-1597
                                               Tel: (785) 296-2215
                                               Fax: (785) 291-3767
                                               Email: mj.willoughby@ag.ks.gov
                                               Attorney for State of Kansas, Legislative
                                               Administrative Services

                             CERTIFICATE OF SERVICE

      This is to certify that on this 22nd day of January, 2021, the above and foregoing
Defendants’ Motion for Extension of Time was electronically filed with the Clerk of the
Court by using the CM/ECF system, which sent notice of electronic filing and a copy
served on Plaintiff by depositing the same in the United States Mail, first class postage
prepaid, addressed as follows:

Chris Haulmark
600 S. Harrison St., Apt. # 11
Olathe, KS 66061
Plaintiff pro se.

                                                      s/ M.J. Willoughby_________
                                                      M.J. Willoughby
                                                      Assistant Attorney General




                                           3
